Case 19-42644-mxm7 Doc 47-1 Filed 08/01/19                         Entered 08/01/19 14:04:33              Page 1 of 3
                                                EXHIBIT A




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

 IN RE:                                                        §           CHAPTER 11
                                                               §
 VMW INVESTMENTS, LLC and                                      §           CASE NO. 19-42644
 VMW BEDFORD, LLC, 1                                           §
                                                               §           (Jointly Administered)
            Debtors.                                           §


   ORDER (I) AUTHORIZING THE EMPLOYMENT AND RETENTION OF LARX
    ADVISORS, INC. TO PROVIDE A CHIEF RESTRUCTURING OFFICER AND
 ADDITIONAL PERSONNEL, AND (II) DESIGNATING KARTHIK V. GURUMURTHY
   AS CHIEF RESTRUCTURING OFFICER NUNC PRO TUNC TO JULY 31, 2019

            Upon the Application 2 of VMW Investments, LLC and VMW Bedford, LLC, the above-

 captioned debtors and debtors-in-possession (each a “Debtor” and collectively, the “Debtors”), for

 the entry of an order under §§ 105(a) and 363(b) of title 11 of the United States Code (the

 “Bankruptcy Code”) (i) authorizing the employment and retention of Larx Advisors, Inc. (“Larx”)

 to provide a chief restructuring officer (“CRO”) and certain additional personnel (the “Additional

 Personnel”) on the terms set forth in the engagement letter (the “Engagement Letter”), and (ii)

 designating Karthik V. Gurumurthy (“Mr. Gurumurthy”) as CRO nunc pro tunc to July 31, 2019;



 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are: VMW Investments, LLC (Case No. 19-42644) [7172] and VMW Bedford, LLC (Case No. 19-42646)
 [0368]. The Debtors’ address is 808 W. Indiana Ave., Midland, Texas 79701.
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Application.


 ORDER AUTHORIZING EMPLOYMENT OF LARX ADVISORS, INC. AS CHIEF RESTRUCTURING OFFICER                         PAGE 1 OF 3
Case 19-42644-mxm7 Doc 47-1 Filed 08/01/19               Entered 08/01/19 14:04:33        Page 2 of 3




 and the Court having reviewed the Application and the Gurumurthy Declaration in support of the

 Application; and the Court finding due notice of the Application was provided and that no other

 or further notice is required; and it appearing that this Court has jurisdiction to consider the

 Application in accordance with 28 U.S.C. §§ 157 and 1334; and it appearing that this is a core

 proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that the venue of these cases and

 this Application is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

 determined that the relief requested in the Application is in the best interests of the Debtors, their

 estates, their creditors, and other parties in interest, and the employment and retention of Larx is

 reasonable in the discretion of the Debtors’ business judgment; and after due deliberation and

 sufficient cause appearing therefore, it is hereby

          ORDERED, ADJUDGED, AND DECREED that:

          1.      The Application is GRANTED as set forth herein.

          2.      The Debtors are authorized to retain Larx and designate Mr. Gurumurthy as CRO

 under the terms of the Engagement Letter nunc pro tunc to July 31, 2019, subject to the following

 terms:

               a. Larx will file with the Court, with copies to counsel for Lakeland West Capital

                  37, LLC and the U.S. Trustee, an activities report for the previous month (the

                  “Staffing Report”). Such report shall include the activities performed by Mr.

                  Gurumurthy and the Additional Personnel, if applicable, for the prior month.

          3.      The proposed compensation structure to Larx is hereby APPROVED.

          4.      Mr. Gurumurthy shall be added as a signatory to all Debtors’ bank accounts and

 has full authority to act for the Debtors. Mr. Gurumurthy shall consult with the principal of the

 Debtors on all major asset divestiture decisions.




 ORDER AUTHORIZING EMPLOYMENT OF LARX ADVISORS, INC. AS CHIEF RESTRUCTURING OFFICER         PAGE 2 OF 3
Case 19-42644-mxm7 Doc 47-1 Filed 08/01/19               Entered 08/01/19 14:04:33      Page 3 of 3




         5.       The Debtors are authorized and empowered to take all actions necessary to

 implement the relief granted in this Order.

         6.       Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be

 immediately effective and enforceable upon its entry.

         7.       This Court shall retain jurisdiction with respect to all matters arising from or

 related to the implementation of this Order

                                    # # # END OF ORDER # # #

 Respectfully submitted by:

 Clay M. Taylor
 State Bar I.D. No. 24033261
 Joshua N. Eppich
 State Bar I.D. No. 24050567
 Bryan C. Assink
 State Bar I.D. No. 24089009
 BONDS ELLIS EPPICH SCHAFER JONES LLP
 420 Throckmorton Street, Suite 1000
 Fort Worth, Texas 76102
 (817) 405-6900 telephone
 (817) 405-6902 facsimile

 Proposed Attorneys for Debtors
 and Debtors-in-Possession




 ORDER AUTHORIZING EMPLOYMENT OF LARX ADVISORS, INC. AS CHIEF RESTRUCTURING OFFICER      PAGE 3 OF 3
